Fourth Court of Appeals
                               San Antonio, Texas
                                     January 3, 2019

                                  No. 04-18-00402-CV

               IN THE ESTATE OF MARIA L. RAYNES, DECEASED,

                    From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2013PC0369
                      The Honorable Tom Rickhoff, Judge Presiding


                                     ORDER

      The Appellant’s agreed motion to substitute counsel is hereby GRANTED.




                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of January, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court